Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


James Allen Jackson, Appellant                         Appeal from the 273rd District Court of
                                                       Sabine County, Texas (Tr. Ct. No.
No. 06-18-00053-CR         v.                          CR1607299). Opinion delivered by Chief
                                                       Justice Morriss, Justice Moseley and Justice
The State of Texas, Appellee                           Burgess participating.



       As stated in the Court’s opinion of this date, we find there was error in the judgment of
the court below, and the proper remedy is to vacate the conviction. Therefore, we vacate the trial
court’s judgment of conviction.
       We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                       RENDERED DECEMBER 21, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk